*38OPINION.
Aeundell :
Following the decision in the case of Climax Spinning Co., 8 B. T. A. 970, and National Yarn Mills, 10 B. T. A. 1102, the issue respecting the deductibility of the amount paid by the petitioner for the support of the village baseball team is decided ,in favor of the respondent.
The adjustments in petitioner’s invested capital on account of taxes due'for prior years appear to have been made in accordance with the applicable regulations of the Treasury Department. The respondent is therefore affirmed. Section 1207 of the Revenue Act of 1926, and Russel Wheel & Foundry Co., 3 B. T. A. 1168.
The decision of the last allegation of error is controlled by L. S. Ayers & Co., 1 B. T. A. 1135. The respondent is reversed.

Judgment will be entered on 10 days'1 notice, under Rule 50.